Explanatory Comment


       In Newman Development Group of Pottstown, LLC v. Genuardi’s Family Markets,

Inc. and Safeway, Inc., 52 A.3d 1233 (Pa. 2012), the Supreme Court of Pennsylvania

examined the provisions of Rule 227.1 to determine whether a party must file a motion

for post-trial relief following the resolution by the trial court of matters remanded by an

appellate court. While it concluded in that case that a motion for post-trial relief was not

required because the remand proceeding, which relied on an existing record, was not a

trial, even though the trial court drew a different conclusion from that record to comport

with the appellate court’s directive, the Court held that Rule 227.1 is silent as to any

procedure for post-trial relief when a matter has been remanded for further

consideration by the trial court. Id. at 1251.

       To close this gap, the Supreme Court has amended Rule 227.1 by adding new

subdivision (i). Specifically addressing the remand context, the amendment would not

require the filing of a motion for post-trial relief following the resolution of matters

remanded by an appellate court except under the following circumstances:             (1) the

appellate court has specified that the remand is for a complete or partial new trial, or (2)

the trial court states in its order resolving the issue remanded that a motion for post-trial

relief is required in order to preserve those issues for appellate review.

       The amendment is intended to give the practitioner certainty as to when a motion

for post-trial relief is required in the remand context, and thus, to prevent waiver of those

issues upon further appellate review. It is also intended to facilitate the underlying

purpose of the rule, which is to allow the trial court to reconsider its determination and to

make any corrections before it is appealed without inundating it with unnecessary

motions.
    By the Civil Procedural
    Rules Committee

    Peter J. Hoffman
    Chair




2